Title: Motion on Impost, [18 April] 1781
From: Continental Congress
To: 

Editorial Note
On 26 March a letter of 10 March 1781, written in the name of the General Court of Massachusetts to the president of Congress by Jeremiah Powell, president of the Senate of the General Court of Massachusetts, was laid before Congress. The letter implied that if the proposed amendment to the Articles of Confederation authorizing Congress to levy a 5 per cent tariff on imports (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (2 vols. to date; Chicago, 1962——)., II, 303–4) went into effect, it would work too grave an injustice to Massachusetts to be obeyed. That Commonwealth, according to Powell, was always willing to pay its just share of the war costs and, in fact, had contributed more than its due proportion since 1775. The General Court, Powell added, would not agree to an impost unless the proposed amendment stipulated that the revenue collected therefrom in each state should be credited to that state as a part of its quota of continental expenses (NA: PCC, No. 65, I, 521–22).
Congress referred Powell’s dispatch to a committee, whose members were Samuel Adams (Mass.), James Duane, and Oliver Wolcott (Conn.), and instructed them to draft a reply (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XIX, 311). When they submitted their report to Congress on 18 April, the action related below was taken.
 
[18 April 1781]
The committee to whom was referred a letter or representation, of 10 March, in the name and behalf of the general court of the Commonwealth of Massachusetts, delivered in a report.
A motion was made by Mr. [James] Madison, seconded by Mr. [William] Sharpe:
Ordered, That it be referred to a committee of three:
The members, Mr. [James] Madison, Mr. [James Mitchell] Varnum, Mr. [William] Sharpe.
